United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Toledo, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1885
Issued: January 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2014 appellant filed a timely appeal from a May 16, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $1,755.19; and (2) whether OWCP properly denied waiver of the overpayment.
FACTUAL HISTORY
OWCP accepted that on August 23, 2012 appellant sustained neck, left shoulder, and
wrist sprains when he dropped to the ground upon hearing gun shots while delivering mail. He
stopped work that day. The claim was later expanded to include exacerbation of left carpal
1

5 U.S.C. §§ 8101-8193.

tunnel syndrome. Appellant was released to modified duty on August 25, 2012. The employing
establishment could not accommodate his restrictions and was placed on the periodic
compensation rolls.2 Effective October 28, 2013, OWCP forwarded $860.64 per compensation
period to the Ohio child support enforcement agency for court ordered child support.3
Appellant returned to full-time, full-duty work on March 19, 2014. The record indicates
that he received compensation in the amount of $1,869.66 for the period March 9 through
April 5, 2014. A child support payment of $860.64 was also made for this period, for total
compensation of $2,730.30 for the period.
By letter dated April 7, 2014, OWCP issued a preliminary determination that appellant
received an overpayment of compensation in the amount of $1,755.19 because he continued to
receive wage-less compensation after his return to work. It explained the calculation of the
overpayment and found him not at fault in its creation. Appellant was provided an overpayment
action request form and an overpayment questionnaire. The preliminary determination noted
that he received net compensation of $1,869.66 plus an $860.64 child support payment, for total
net compensation of $2,730.30 for this period when he should have received $975.11, which
yielded an overpayment of compensation in the amount of $1,755.19 for the period March 19
through April 5, 2014. Appellant was given 30 days to submit a response.
Appellant did not respond to the preliminary overpayment letter. By decision dated
May 16, 2014, OWCP finalized the preliminary overpayment decision, finding that he received
an overpayment in compensation in the amount of $1,755.19 and, while he was found not at
fault, he was not entitled to waiver of the overpayment because he failed to provide the requested
information. Repayment was due in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.5 Section 10.500 of OWCP’s regulations provide that “compensation for
2

The record indicates that appellant has a separate claim, adjudicated by OWCP under File No. xxxxxx188 that
was accepted for a left wrist condition. Under that claim he received a schedule award for 41 percent impairment of
the left arm. The instant claim was adjudicated by OWCP under File No. xxxxxx467.
3

In September 2013, appellant was referred to Dr. Richard H. Deerhake, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In reports dated October 17, 2013, Dr. Deerhake advised that appellant could
return to his usual job without restrictions. On March 17, 2014 Dr. Paul Eby, an attending physician Board-certified
in family and occupational medicine, discharged appellant from his care.
4

5 U.S.C. § 8102(a).

5

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

2

wage loss due to disability is available only for any periods during which an employee’s workrelated medical condition prevents him or her from earning the wages earned before the workrelated injury.”6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $1,755.19. The record supports that he returned to work on March 19, 2014, but continued to
receive wage-loss compensation on the periodic rolls through April 5, 2014. As noted, both
FECA and implementing regulations of OWCP provide that a claimant may not receive wageloss compensation concurrently with a federal salary or other remuneration.7 The record
indicates that appellant received compensation of $1,869.66 for this period. OWCP also
forwarded a child support payment of $860.64, yielding total compensation of $2,730.30.
Appellant, however, was only entitled to compensation of $975.11 for this period since he
returned to work on March 19, 2014. This yielded an overpayment of compensation of
$1,755.19 for the period in question.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”9 Section 10.438 of OWCP’s implementing regulations provide that the
individual who received the overpayment is responsible for providing information about income,
expenses and assets as specified by OWCP. This information is needed to determine whether or
not recovery on an overpayment would defeat the purpose of FECA or be against equity and
good conscience.10 Failure to submit the requested information within 30 days of the request
shall result in denial of waiver.11

6

20 C.F.R. § 10.500.

7

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

8

$2,730.30 divided by 28 calendar days times 18 calendar days (when appellant returned to work) yields an
overpayment of compensation of $1,755.19.
9

5 U.S.C. § 8129.

10

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
11

20 C.F.R. § 10.438.

3

ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.12 Appellant,
however, had the responsibility to provide financial information to OWCP.13
In its preliminary determination dated April 7, 2014, OWCP clearly explained the
necessity of providing the requested financial information and advised appellant that it would
deny waiver if he failed to furnish the requested financial information within 30 days. Appellant,
however, did not submit a completed overpayment questionnaire or otherwise submit financial
information supporting his income and expenses at any time. As a result, OWCP did not have
the necessary financial information to determine if recovery of the overpayment would defeat the
purpose of FECA or if recovery would be against equity and good conscience. Consequently, as
appellant did not submit the financial information required under section 10.438 of OWCP
regulations, OWCP properly denied waiver of recovery of the overpayment in compensation in
the amount of $1,755.19.
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.14 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.15
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,755.19 and that OWCP properly denied waiver of the overpayment.

12

Supra note 10.

13

Supra note 11.

14

Cheryl Thomas, 55 ECAB 610 (2004).

15

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

